Citation Nr: 9922033	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision which determined that 
new and material evidence had not been presented sufficient 
to reopen a previously denied claim for service connection 
for prostatitis.  In a November 1997 decision, the Board 
denied the application to reopen the claim.  

The veteran then appealed to the United States Court of 
Veterans Appeals (which has recently been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In a 
January 1999 memorandum decision, the Court vacated the 
November 1997 Board decision and remanded the case for 
further action.  The case was subsequently returned to the 
Board.  In May 1999, the veteran informed the Board that he 
did not have additional evidence to submit; and in July 1999, 
his representative submitted additional written argument to 
the Board.


REMAND

In reviewing the veteran's application to reopen the claim 
for service connection for prostatitis, it is evident that 
both the July 1995 RO decision on appeal, and the now-vacated 
November 1997 Board decision, applied a Court-made definition 
of "new and material evidence."  A subsequent decision by 
the United States Court of Appeals for the Federal Circuit 
(Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) held that the 
proper definition of "new and material evidence" which must 
be applied is that found in regulation, 38 C.F.R. § 3.156.  
The January 1999 Court decision in the instant case directs 
that the veteran's case be readjudicated to comply with Hodge 
and apply the definition of 38 C.F.R. § 3.156.  To avoid 
prejudice to the veteran, such readjudication should first be 
performed by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Accordingly, the case is remanded to the RO for the following 
action:

The RO should review the veteran's 
application to reopen the claim for 
service connection for prostatitis, and 
in so doing should apply the "new and 
material evidence" definition found in 
38 C.F.R. § 3.156.  If the RO denies the 
benefit, it should issue the veteran and 
his representative a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










